Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 and 11/11/2021 was filed before the mailing of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119. The certified copy has been issued by WIPO on September 21, 2018 as JP2018-175631, and filed on March 31, 2020. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an operation information recognizing module configured to recognize[, or step of recognizing,] operation information of a public service mobile body” in Claims 1 and 9;
“a desired get-on condition acquiring module configured to acquire[, or step of acquiring,] a desired get-on condition including a first area and a first time at which a user desires to get on the public service mobile body” in Claims 1 and 9;
“a desired get-off condition acquiring module configured to acquire[, or step of acquiring,] a desired get-off condition including a second area and a second time at which the user desires to get off the public service mobile body” in Claims 1 and 9;
“an applicable public service mobile body extracting module configured to extract[, or step of extracting,] an applicable public service mobile body based on the operation information, the desired get- on condition, and the desired get-off condition” in Claims 1 and 9;
wherein “the applicable public service mobile body being the public service mobile body that is scheduled to operate in such a manner as to allow the user to get on at the first time within the first area and to get off at the second time within the second area.” in Claims 1 and 9;
wherein “the applicable public service mobile body extraction module extracts the applicable public service mobile body enabling the user to get on within the changeable range for the first time or to get off within the changeable range for the second time” in Claim 7
“a get-on and get- off schedules informing module configured to inform the user of a get-on point and a scheduled get-on time at which the user gets on the applicable public service mobile body within the first area and a get-off point and a scheduled get-off time at which the user gets off the applicable public service mobile body within the second area” in Claim 2;
“a user position recognition module configured to recognize a current position of the user, wherein the applicable public service mobile body extraction module extracts the applicable public service mobile body with which a distance between a get-on point within the first area and a current position of the user falls within a predetermined distance” in Claim 3;
“a first utilization fare determination module configured to determine a utilization fare of the applicable public service mobile body by the user according to a get-on point within the first area” in Claim 4;
wherein “the first utilization fare determination module determines a utilization fare of the applicable public service mobile body by the user according to a distance between a get-on point within the first area and a current position of the user” in Claim 5;
“a second utilization fare determination module configured to, when the applicable public service mobile body is enabled to be extracted by the applicable public service mobile body extraction module by changing a scheduled running route of the public service mobile body, determine a utilization fare of the applicable public service mobile body by the user according to a degree of change of the scheduled running route” in Claim 6;
“a get-on and get-off time changeable range setting module configured to set a changeable range of the first time or the second time that the user can permit” in Claim 7; and
“a user preference information acquisition module configured to the applicable public service mobile body extraction module extracts the applicable public service mobile body based on a Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (Paragraph 38 show that the “The CPU 10 reads and executes the control program 31 to thereby function as [each module]”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 references "a current position of the user” twice, at the fourth line and at the second to last line of Claim 3. It is unclear whether the second recitation of "a current position of the user" refers Claim 3 herein will be based on interpreting the second to last line of Claim 3 as stating "the current position of the user.”
Claim 5 recites the limitation " a distance between a get-on point within the first area and a current position of the user" at the end of Claim 5. Claim 4, which Claim 5 depends on, also introduces “a get-on point.”  It is unclear whether Claim 5’s "a get-on point" refers to Claim 4’s "a get-on point" or to a separate and distinct get-on point. Therefore, this claim is indefinite. Further examination of Claims 4 and 5 herein will be based on interpreting the end of Claim 5 as stating " a distance between the get-on point within the first area and a current position of the user.”
Claim 8 recites the limitation that "the . . . module extracts” “based on a preference of the user" at the third to last line of Claim 8.  Claim 1, which Claim 8 depends on, states that “the . . . module extracts . . . based on the operation information, the desired get-on condition, and the desired get-off condition . . . ." It is unclear whether the extracting of Claim 8 is based solely on “a preference of the user” or based on “a preference of the user” in addition to “the operation information, the desired get-on condition, and the desired get-off condition” of Claim 1. Further examination of Claims 1 and 8 herein will be based on interpreting the third to last line of Claim 8 as stating "further based on a preference of the user.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9;
STEP 2A PRONG 1 – Claim 1 recites a “public service mobile body utilization support system, comprising:”
“an operation information recognizing module configured to recognize operation information of a public service mobile body;”
“a desired get-on condition acquiring module configured to acquire a desired get-on condition including a first area and a first time at which a user desires to get on the public service mobile body;”
“a desired get-off condition acquiring module configured to acquire a desired get-off condition including a second area and a second time at which the user desires to get off the public service mobile body;” and
“an applicable public service mobile body extracting module configured to extract an applicable public service mobile body based on the operation information, the desired get- on condition, and the desired get-off condition,”
“the applicable public service mobile body being the public service mobile body that is scheduled to operate in such a manner as to allow the user to get on at the first time within the first area and to get off at the second time within the second area.” 
These elements and limitations, under the broadest reasonable interpretation, covers (1) acquiring arrival and departure information, (2) recognizing public transit schedules, and (3) extracting applicable route information, all of which is managing personal behavior by following rules and interacting between people by communicating information, which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the “operation information recognition module,” “desired get-on condition acquisition module,” “desired get-off condition acquisition module,” and “applicable public service mobile body extraction module”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people,” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, the claim recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the comprising modules, merely describe the use of generic computer components (i.e., the “operation information recognition module,” “desired get-on condition acquisition module,” “desired get-off condition acquisition module,” and “applicable public service mobile body extraction module”) to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). Each module is recited at such a high-level of generality that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. Therefore, there are no additional elements which could integrate the abstract idea into a practical application because they are no meaningful limits imposed on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the “operation information recognition module,” “desired get-on condition acquisition module,” “desired get-off condition acquisition module,” and “applicable public service mobile body extraction module” amounts to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-8 provide further limitations on Claim 1, which include:
“a get-on and get- off schedules informing module configured to inform the user of a get-on point and a scheduled get-on time at which the user gets on the applicable public service mobile body within the first area and a get-off point and a scheduled get-off time at which the user gets off the applicable public service mobile body within the second area” (Claim 2);
“a user position recognition module configured to recognize a current position of the user, wherein the applicable public service mobile body extraction module extracts the applicable public service mobile body with which a distance between a get-on point within the first area and a current position of the user falls within a predetermined distance” (Claim 3);
“a first utilization fare determination module configured to determine a utilization fare of the applicable public service mobile body by the user according to a get-on point within the first area” (Claim 4);
“wherein the first utilization fare determination module determines a utilization fare of the applicable public service mobile body by the user according to a distance between a get-on point within the first area and a current position of the user” (Claim 5);
“a second utilization fare determination module configured to, when the applicable public service mobile body is enabled to be extracted by the applicable public service mobile body extraction module by changing a scheduled running route of the public service mobile body, determine a utilization fare of the applicable public service mobile body by the user according to a degree of change of the scheduled running route” (Claim 6);
“a get-on and get-off time changeable range setting module configured to set a changeable range of the first time or the second time that the user can permit, 
wherein the applicable public service mobile body extraction module extracts the applicable public service mobile body enabling the user to get on within the changeable Claim 7); and
“a user preference information acquisition module configured to the applicable public service mobile body extraction module extracts the applicable public service mobile body based on a preference of the user that the applicable public service mobile body extraction module recognizes from the preference information” (Claim 8).
Dependent Claims 2-8, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional element of Claims 2-8 fails to establish claims that are not an abstract idea because the elements merely “inform the user,” “recognize a current position,” “determine a utilization fare,” “set a changeable range,” “enable[e] the user to get on” and “acquire preference information,” all of which are methods of organizing human activity, an abstract idea, just as discussed above regarding Claim 1. The further limitations of Claims 2-8 fail to establish claims that are not an abstract idea because each “module” the further limitations of the dependent claims is merely “configured to:” “inform,” “recognize,” “determine,” “set,” and “acquire” certain information in accordance with other information. The additional elements of these dependent claims fail to integrate an abstract idea into a practical application as follows.
Regarding Claim 2, the additional element of “a get-on and get- off schedules informing module configured to inform the user of [the get-on/off time and location]” does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 3, the additional element of “a user position recognition module configured to recognize a current position of the user” does not integrate the abstract idea into 
Regarding Claim 4, the additional element of “a first utilization fare determination module configured to determine a [utilization fare] according to a get-on point within the first area” does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 5, the further limitation that “the first utilization fare determination module determines a utilization fare of the applicable public service mobile body by the user according to a distance between a get-on point within the first area and a current position of the user” merely further limits the scope of the abstract idea in Claim 4.
Regarding Claim 6, the additional element of “a second utilization fare determination module configured to, when the applicable public service mobile body is enabled to be extracted by the applicable public service mobile body extraction module by changing a scheduled running route of the public service mobile body, determine a utilization fare of the applicable public service mobile body by the user according to a degree of change of the scheduled running route” does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 7, the additional element of “a get-on and get-off time changeable range setting module configured to set a changeable range of the first time or the second time that the user can permit” does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the further limitation that “the applicable public service mobile body extraction module extracts the 
Regarding Claim 8, the additional element of “a user preference information acquisition module configured to acquire preference information of the user” does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the further limitation that “the applicable public service mobile body extraction module extracts the applicable public service mobile body based on a preference of the user that the applicable public service mobile body extraction module recognizes from the preference information” merely further limits the scope of the abstract idea.
Additionally, performing the functions which each “module” is “configured to” perform does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claim 1. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2-8 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Independent Claim 9 has been given the full two-prong analysis including analyzing the  limitations, both individually and in combination. These claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. The elements and limitation of Claim 9 fails to establish claims that are not an abstract idea because the elements and limitations of Claim 9 Claim 1 discussed above. The organization of the elements and limitations of Claim 9 fails to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claim 9, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claim 9 amounts to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claim 9 fails to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claim 9 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170227367A1 ("Thangaraj.
Regarding Claim 1, Thangaraj discloses a “public service mobile body utilization support system,” comprising:
“an operation information recognition module configured to recognize operation information of a public service mobile body” (Paragraph 101 showing retrieval of public transportation service data.); 
“a desired get-on condition acquisition module configured to acquire a desired get-on condition including a first area and a first time at which a user desires to get on the public service mobile body” (Paragraph 89 showing a request comprising of a first and second location and a preferred time of travel); 
“a desired get-off condition acquisition module configured to acquire a desired get-off condition including a second area and a second time at which the user desires to get off the public service mobile body” (Paragraph 89 showing a request comprising of a first and second location and a preferred time of travel); and
“an applicable public service mobile body extraction module configured to extract an applicable public service mobile body based on the operation information, the desired get-on condition, and the desired get-off condition,” (Paragraph 92 showing a route identification unit); 
“the applicable public service mobile body being the public service mobile body that is scheduled to operate in such a manner as to allow the user to get on at the first time within the first area and to get off at the second time within the second area” (Paragraph 92-93 showing the route identification unit, which includes a maximum walking threshold. The use of a location with a maximum walking threshold creates an area. See also, Paragraphs 99-100, and 124.).
Regarding Claim 2, Thangaraj discloses the “public service mobile body utilization support system according to claim 1,” as shown above. Thangaraj further discloses “a get-on and get- off schedules informing module configured to inform the user of a get-on point and a scheduled get-on time at which the user gets on the applicable public service mobile body within the first area and a get-off point and a scheduled get-off time at which the user gets off the applicable public service mobile body within the second area” (Paragraphs 124-125 showing user notification of route).
Regarding Claim 3, Thangaraj discloses the “public service mobile body utilization support system according to claim 1,” as shown above. Thangaraj further discloses: 
“a user position recognition module configured to recognize a current position of the user” (Paragraph 52 showing use of GPS to determine user location and pick up location.), wherein
“the applicable public service mobile body extraction module extracts the applicable public service mobile body with which a distance between a get-on point within the first area and a current position of the user falls within a predetermined distance” (Paragraphs 52 and 89 showing use of GPS to determine user location and pick up location. Paragraph 93 showing the use of maximum walking distance area. Paragraph 99 showing the use of preferences, location and walking distance, by the route identification unit).
Regarding Claim 4, Thangaraj discloses the “public service mobile body utilization support system according to claim 1,” as shown above. Thangaraj further discloses “a first utilization fare determination module configured to determine a utilization fare of the applicable public service mobile body by the user according to a get-on point within the first area.” (Paragraphs 107 and 115 showing price determination).
Regarding Claim 5, Thangaraj discloses the “public service mobile body utilization support system according to claim 4,” as shown above. Thangaraj further discloses that “the first utilization fare 
Regarding Claim 7, Thangaraj discloses the “public service mobile body utilization support system according to claim 1,” as shown above. Thangaraj further discloses:
“a get-on and get-off time changeable range setting module configured to set a changeable range of the first time or the second time that the user can permit” (Paragraph 29 showing that the “preferred time of travel” may be a time interval.), wherein
“the applicable public service mobile body extraction module extracts the applicable public service mobile body enabling the user to get on within the changeable range for the first time or to get off within the changeable range for the second time” (Paragraph 89 showing the request includes a “preferred time of travel.”).
Regarding Claim 8, Thangaraj discloses the “public service mobile body utilization support system according to claim 1,” as shown above. Thangaraj further discloses:
 “a user preference information acquisition module configured to acquire preference information of the user” (Paragraphs 63-64 showing route selection based on user preferences.), wherein
“the applicable public service mobile body extraction module extracts the applicable public service mobile body based on a preference of the user that the applicable public service mobile body extraction module recognizes from the preference information” (Paragraphs 92-93 showing user preferences. Paragraphs 99-100 and 124 showing the use of user preferences.).
Regarding Claim 9, Thangaraj discloses all of the claim limitations and elements of Claim 1, as shown above, which encompasses the claim limitations and elements of Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US20170227367A1 ("Thangaraj") in view of US20170200249A1 ("Ullrich"). Thangaraj teaches the “public service mobile body utilization support system according to claim 1,” as described above. Thangaraj does not teach “a second utilization fare determination module configured to, when the applicable public service mobile body is enabled to be extracted by the applicable public service mobile body extraction module by changing a scheduled running route of the public service mobile body, determine a utilization fare of the applicable public service mobile body by the user according to a degree of change of the scheduled running route.”
Ullrich teaches “a second utilization fare determination module configured to, when the applicable public service mobile body is enabled to be extracted by the applicable public service mobile body extraction module by changing a scheduled running route of the public service mobile body,” (Paragraphs 5-7 showing demand responsive transit which changes routes. See also, Paragraphs 39 and 49 showing specifically how demand responsive transit changes routes.) “determine a utilization fare of 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ullrich with Thangaraj because Ullrich teaches that demand responsive transit better serves the passenger’s needs (Paragraph 6), which is the same interest as the transit routing systems and devices in Thangaraj that intends to have the passenger better utilize transportation systems (Paragraphs 2-3). Thus, combining Ullrich with Thangaraj furthers the interest taught in Ullrich and Thangaraj, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20180156623-A1 showing transit resource allocation utilizing multimodal transportation scenarios.
US-20170227367-A1 showing a method for public transit service recommendation utilizing multiple transit routes, travel nodes, and proposed paths.
US-20180211337-A1 – showing Mobility as a Service (MaaS) system which generates a travel package according to multi-objective modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628